DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the drawings and claim rejections under 35 U.S.C. 112(b) have been overcome by the Applicant’s amendment. Claims 1, 3, 6, and 7 are amended and claims 9 and 10 are added.

Response to Arguments
Applicant’s arguments, see Page 11, Paragraph 4 – Page 19, filed 25 January 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hideo (JPH0619545A), hereafter Hideo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20140257564), hereafter Sun, in view of Hideo (JPH0619545A), hereafter Hideo and further in view of Yoon (US 20130092190), hereafter Yoon ‘190.
Regarding claim 1, Sun teaches a mobile robot that autonomously travels, the mobile robot comprising:
	A body that has a front surface (0034, main body having a front side);
A driver that is disposed in the body and that drives travelling of the body (Fig. 2, elements 60, 61a, 61b);
A laser range finder that is disposed at an upper part of the base (Fig. 1, elements 21, 22),
Wherein the mobile robot further includes a control circuit (Figs. 1-7, element 90),
Wherein the laser range finder includes:
A turn table (0044, rotation drive unit 40), 
A light emitter disposed on the turntable (0043, light transmitting unit 21), 
A light receiver disposed on the turntable (0043, light receiving unit 22)
A first side surface that is disposed on the turntable so as to surround the light emitter and the light receiver (0046, base cover 24), and
A second side surface that is disposed on the turntable so as to surround the light emitter and the light receiver (0046, base cover 24),
Wherein the light emitter emits light to an outside of the laser range finder via the first side surface (0046, light emitting passage 21a),
Wherein the light receiver receives light that enters the light receiver from the outside of the laser range finder via the first side surface (0046, light receiving passage 22a), 
Wherein the control circuit 
Stops rotation of the turntable around an axis in the first state (0037, Fig. 6A, when the light sensor is retracted into the body, it no longer rotates), and
Rotates the turntable around the axis in the second state (0087-0088, controller 90 may rotate the rotation drive unit 40 such that the location sensor senses the location of obstacles while rotating), and 
Sun fails to teach, however, wherein the mobile robot comprises:
A base that includes a spring and that is connected to the body via the spring; 

Wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body
Wherein the spring generates a force that pushes the base from a front surface of the body to an outside of the body, and 
Wherein the axis is parallel to the shaft.
Hideo, however, does teach wherein the mobile robot comprises:
A base that includes a moving apparatus and that is connected to the body via the moving apparatus (Fig. 7, 0023, retractable detection device is driven by an actuator),  
A shaft (Fig. 7, hinge 27)
Wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body (Fig. 7, actuator moves retractable detection device into and out of the body).
Wherein the moving apparatus generates a force that pushes the base from a front surface of the body to an outside of the body (Fig. 7, actuator moves retractable detection device into and out of the body), and
Wherein the axis is parallel to the shaft (Fig. 7, retractable detection device rotates around hinge 27).
The combination of Sun and Hideo, however, still fails to teach wherein the moving apparatus is a spring.
Yoon ‘190, however, does teach wherein the moving apparatus is a spring (0154, spring structures employed for retracting and extending auxiliary cleaning units).
Sun, Hideo, and Yoon ‘190 are all analogous because they are in the same field of endeavor, floor cleaners. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the actuation of the base of Hideo and the spring of Yoon ‘190 in order to provide a retractable sensor array and a means for actuating the retractable sensor array. The motivation to combine is to protect the sensor array, and reduce the mechanical complexity of the actuation. 
Claim 6 is similar in scope to claim 1, and is similarly rejected.


Wherein the control circuit:
Obtains the rotation angle of the turntable from the sensor in the first state (0062, Figs. 9A-9C Sun records angle of rotation), and
Stops the rotation of the turntable at a position where the second side surface is visible from the opening (0062, Figs. 9A-9C, the image sensor in Sun is equivalent to the second side surface in the present disclosure, that it, it is the location where the reflected light is received; Figs. 12-13A, 0076-0078, controller controls the rotation at the second location).
Sun fails to teach, however, wherein the body has an opening on the front surface. 
Yoon ‘190, however, does teach wherein the body has an opening on the surface (0078, openings are formed at opposite sides of a front portion of the body).
Sun, Hideo, and Yoon ‘190 are all analogous because they are in the same field of endeavor, floor cleaners. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the rotating detection of Hideo and the opening of Yoon ‘190 in order to provide a means of detection and a way for the sensors to detect outside of the body. The motivation to combine is to determine the position of the sensors and allow them access to the outside of the body. 
Claim 7 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 9, the combination of Sun, Yoon ‘190, and Hideo teaches the mobile robot of claim 1, and Hideo further teaches wherein the shaft is perpendicular to travel directions of the mobile robot (Fig. 7, hinge 27 viewed from the top-down, perpendicular to the plane of movement).
Sun, Hideo, and Yoon ‘190 are all analogous because they are in the same field of endeavor, floor cleaners. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the shaft orientation of Hideo in order to provide an orientation of the base as a whole. 
Claim 10 is similar in scope to claim 9, and is similarly rejected.

Claims 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Yoon ‘190, and Hideo as applied to claim 1 above, and further in view of Yoon (US 20130098401 A1), hereafter Yoon ‘401.
Regarding claim 3, Sun teaches a mobile robot that autonomously travels, the mobile robot comprising:
	A shaft perpendicular to travel directions of the mobile robot;
	A body that has a front surface (0034, main body having a front side);
	A driver that is disposed in the body and that drives travelling of the body (Fig. 2, elements 60, 61a, 61b);
	A base that includes a spring and that is connected to the body via the spring; and
	A laser range finder that is disposed at an upper part of the base (Fig. 1, elements 21, 22),
Wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body,
	Wherein the spring generates a force that pushes the base from a front surface of the body to an outside of the body,
Wherein the mobile robot further includes a power source control circuit and a power source,
Wherein an external object is a charger, and
Wherein the power source control circuit charges the power source by using the charger when the base is in the first state.
Sun fails to teach, however, wherein the mobile robot comprises:
A base that includes a spring and that is connected to the body via the spring; 
A shaft; and
Wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body

Wherein the axis is parallel to the shaft.
Hideo, however, does teach wherein the mobile robot comprises:
A base that includes a moving apparatus and that is connected to the body via the moving apparatus (Fig. 7, 0023, retractable detection device is driven by an actuator),  
A shaft (Fig. 7, hinge 27)
Wherein the base is configured to be movable around the shaft to allow the base to switch between a first state in which the laser range finder is located inside the body and a second state in which the laser range finder is located outside the body (Fig. 7, actuator moves retractable detection device into and out of the body).
Wherein the moving apparatus generates a force that pushes the base from a front surface of the body to an outside of the body (Fig. 7, actuator moves retractable detection device into and out of the body).
The combination of Sun and Hideo, however, still fails to teach wherein the moving apparatus is a spring.
Yoon ‘190, however, does teach wherein the moving apparatus is a spring (0154, spring structures employed for retracting and extending auxiliary cleaning units).
However, the combination of the above fails to teach, however:
Wherein the mobile robot further includes a power source control circuit and a power source,
Wherein an external object is a charger, and
Wherein the power source control circuit charges the power source by using the charger when the base is in the first state.
Yoon ‘401, however, does teach:
 Wherein the mobile robot further includes a power source control circuit and a power source (Figs. 1-2, power supply 40),
Wherein an external object is a charger (0076, body coupled to charger), and
Wherein the power source control circuit charges the power source by using the charger when the base is in the first state (0135, cleaning controller 241 prevents auxiliary cleaning units from extending into charger 80).

	Claim 8 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Sun, Yoon ‘190, and Hideo teaches the mobile robot according to claim 1, and Sun further teaches the distance sensor having the ability to retract (Sun, 0047, Figs. 4-5, elevation drive unit allows location sensor to retract from the main body).
The combination of Sun, Yoon ‘190, and Hideo fails to teach, however, retracting the distance to avoid damage.
Yoon ‘401, however, teaches adjustment of vacuum components in proximity to an obstacle (0107, adjusting extension or retraction of auxiliary cleaning units dependent on the distance between the body and the obstacle).
Sun, Hideo, Yoon ‘190, and Yoon ‘401 are all analogous because they are in the same field of endeavor, floor cleaning . It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the retraction of the distance sensor of Sun and the component avoidance of Yoon ‘401 in order to provide adjustment based on proximity to obstacles. The motivation to combine is to prevent damage to the sensors, increasing their longevity.
Claim 5 is similar in scope to claim 4, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664